           Case 1:20-cv-03078-CM Document 2 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FREDRICK ALAN BATTLE,
                                 Plaintiff,
                     -against-                                       20-CV-3078 (CM)

 WARDEN OF CRAVEN CORRECTIONAL                                      TRANSFER ORDER
 INSTITUTION,
                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in Craven Correctional Institution, in Vanceboro, North

Carolina, brings this pro se action alleging that correction officers in his correctional facility are

violating his constitutional rights. For the following reasons, this action is transferred to the

United States District Court for the Eastern District of North Carolina.

                                              DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. § 1391(c)(1). And an entity that is not a person, “whether or not

incorporated, shall be deemed to reside, if a defendant, in any judicial district in which such

defendant is subject to the court’s personal jurisdiction with respect to the civil action in

question.” § 1391(c)(2).

       Plaintiff brings claims arising out of his confinement in Craven Correctional Institution,

in Craven County, North Carolina. Because Plaintiff does not allege that any defendant resides in
           Case 1:20-cv-03078-CM Document 2 Filed 04/20/20 Page 2 of 2



this district or that a substantial part of the events or omissions giving rise to his claims arose in

this district, venue is not proper in this Court under § 1391(b)(1), (2). Plaintiff’s claims arose in

Craven County, which is in the Eastern District of North Carolina. See 28 U.S.C. § 113(a).

Accordingly, venue lies in the United States District Court for the Eastern District of New

Carolina, § 1391(b)(2), and this action is transferred to that court.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Eastern District of North Carolina. A summons shall not issue from this

Court. This order closes this case.

        The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    April 20, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
